              Case 18-12635-LSS         Doc 163     Filed 12/11/18    Page 1 of 2



                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
__________________________________________
                                           )
In re                                      ) Chapter 11
                                           )
DAVID’S BRIDAL, INC., et al.,              ) Case No. 18-12635 (LSS
                                           ) (Jointly Administered)
                  Debtors.                 )
__________________________________________)

       NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS
           AND REQUEST TO BE ADDED TO MASTER SERVICE LIST

               PLEASE TAKE NOTICE that the undersigned appears in the above-captioned

case on behalf of creditor, Hines Global REIT 2615 Med Center Parkway, LLC, Philips

International Holding Corp. and SITE Centers Corp. (“Landlords”). Pursuant to Rules 2002 and

9010(b) of the Federal Rules of Bankruptcy Procedure and section 1109(b) of the Bankruptcy

Code, demands that all notices given or required to be given and all papers served in this case be

delivered to and served upon the party identified below at the following address and further

requests to be added to the Master Service List:


                  Robert L. LeHane, Esq.
                  Kelley Drye & Warren LLP
                  101 Park Avenue
                  New York, New York 10178
                  Tel: (212) 808-7800
                  Fax: (212) 808-7897
                  E-mail: KDWBankruptcyDepartment@kelleydrye.com
                          rlehane@kelleydrye.com


               PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the above-mentioned Bankruptcy Rules, but also includes, without limitation, all orders,

applications, motions, petitions, pleadings, requests, complaints or demands, whether formal or
               Case 18-12635-LSS         Doc 163      Filed 12/11/18      Page 2 of 2



informal, written or oral, transmitted or conveyed by mail delivery, telephone, facsimile, or

otherwise in this case.

               This Notice of Appearance and any subsequent appearance, pleading, claim, or

suit is not intended nor shall be deemed to waive Landlords’ (i) right to have final orders in non-

core matters entered only after de novo review by a district court judge; (ii) right to trial by jury

in any proceedings so triable herein or in any case, controversy, or proceeding related hereto;

(iii) right to have the reference withdrawn by the United States District Court in any matter

subject to mandatory or discretionary withdrawal; or (iv) other rights, claims, actions, defenses,

setoffs, or recoupments to which the Landlords are or may be entitled under agreements, at law,

or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments expressly are

hereby reserved.

Dated: December 11, 2018


                                               KELLEY DRYE & WARREN LLP

                                               By: /s/ Robert L. LeHane
                                               Robert L. LeHane
                                               101 Park Avenue
                                               New York, New York 10178
                                               Tel: (212) 808-7800
                                               Fax: (212) 808-7897
                                               Email: rlehane@kelleydrye.com

                                               Attorneys for the Landlords
